      Case 4:19-cv-00491-AW-MJF Document 48 Filed 11/23/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

BRIAN M. CASEY and CORNELIUS
CANADY,
      Plaintiffs,
v.                                              Case No. 4:19-cv-491-AW-MJF
CENTURION OF FLORIDA, et al.,
     Defendants.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      After this case was removed from state court, Plaintiff Brian Casey moved to

remand it. ECF No. 28. I have considered the magistrate judge’s October 23, 2020

Report and Recommendation, ECF No. 43, and I have considered de novo the issues

raised in Casey’s objection, ECF No. 46. I now conclude that the Report and

Recommendation should be adopted. This court had arising-under jurisdiction when

Defendants removed the case. The supplemental complaint presents claims based on

federal law. And even if Casey were correct in arguing that the supplemental

complaint should not be considered, his original complaint also presented claims

based on federal law.

      It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 43) is adopted and

incorporated into this order.


                                        1
Case 4:19-cv-00491-AW-MJF Document 48 Filed 11/23/20 Page 2 of 2




2.   The motion to remand (ECF No. 28) is DENIED.

3.   The magistrate judge will conduct further appropriate proceedings.

SO ORDERED on November 23, 2020.

                              s/ Allen Winsor
                              United States District Judge




                                2
